Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 122, 123, 125 and 126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 113 limits the initial parameter to “a number of cycles in the chamber or an integrity of the chamber” and the further parameter to “presence of a defect or a size of the defect.”  Claims 122, 123, 125 and 126 define a lower discard threshold or both a lower and upper discard threshold for these parameters.  Specific discard thresholds for these parameters are not defined and given the type of parameter, they would presumably only have discard thresholds defining limits on only one (presumably) upper side (such as illustrated in fig. 4) and as such, these claims, defining the presence of lower or both upper and lower thresholds for these particular parameters define subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e. it is new matter.  Further, although there is broader disclosure of these upper and lower thresholds for parameters in general, the only example given with both lower and upper discard thresholds (Figs. 2-3) is for “reading the width of the tread band” and one having ordinary skill in this art would further not have reasonably 
Claims 115 and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The last three lines of claim 115 refer to feedbacking to “at least one” of the initial and further parameters in order to modify the quality index of “said initial parameter and said further parameter”.  The last clause of claim 113 also refers to modifying “at least one” of the quality index of the initial and further parameters.  There is seemingly a contradiction between these two recitations in claim 115 (i.e. feedbacking to only at least one but modifying both), it being unclear if claim 115 is requiring modifying the quality index of both parameters (as compared to claim 113 modifying at least one).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 113-127 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole (US 2003/0189266) taken in view of Mancini (US 2004/0011454), at least one of [Fujisawa (US 2012/0092149) and Kimijima (US 6,173,892)], Billings (US 2003/0033040) and Flament et al. (US 2013/0253686), and optionally further in view of Fujisawa (JP 2012-051297).
	Cole describes a process of molding and curing green tires in a chamber including detecting a number of cure cycles and an integrity of the bladder part of the molding chamber (stretch tolerance) and comparing this with a permitted tolerance/discard threshold that determines whether the bladder is acceptable or due for immediate discard (when bladder “has reached the end of its life cycle”) or else not within the first permitted tolerance but still ok for correction by further use and comparison of successive baseline heights to a permitted tolerance that allows additional use beyond the first permitted threshold (and thus corresponding to an acceptable with reserve threshold) - note esp. paragraphs [0015], [0022] and [0045]-[0048].  Although specific steps of making tires are not disclosed by Cole, as acknowledged by Cole, methods for making tires are well known in the art (paragraph [0004], it 
	As to detecting a further parameter of a presence/size of defect in the molded/cured tire, Fujisawa ‘149 provides evidence that it is well known and conventional to inspect molded/cured tires for defects and perform an acceptability determination from the inspection result (e.g. paragraphs [0002]-[0003], [0009]).  Kimijima likewise provides evidence of the well-known inclusion of tire inspections to detect defects including inspections after vulcanization/molding (e.g. col. 1, lines 13-30; col. 5, lines 1-13).  Given that such tire inspections are well known and conventional, to perform an inspection of molded/cured tires of the Cole process to detect defects and perform an acceptability determination (from which a quality index would be assigned) therefore would have been obvious and provide only the expected and predictable results.  Further, when the inspection indicates that the defects are such that the tire is unacceptable or fails the inspection, it would have been obvious to discard such a tire.  
	As to feedbacking the subsequent quality index assignment to verify or modify the quality indices, Cole indicates that a defect in the bladder can result in a deformed/defective tire yet desires a process in which costs are controlled by using the bladder for as many cures as possible without compromising the quality of the tire.  Since the bladders are desirably being 
“Generally any output falling within the range of specifications is acceptable.  Output outside of this range is not acceptable.  It is normal manufacturing practice to set or to select inputs such that all outputs fall within the acceptable range.  It is also common practice to set an input target at a value and allowable variation that is economically justified, based on the process capability of the process producing that input” (Billings, paragraph [0010]).

Billings further even mentions processes related to tires (paragraph [0013]) or various rubber products (paragraph [0089]).  Guided by this basic and well-known knowledge and skill that underpins most such process/quality control schemes, a manufacturing process in which an initial parameter (input) (e.g. chamber cycles/integrity) is detected and controlled to desired including modifications thereof depending on desired balancing of actual process data such as defect rates, manufacturing costs and selling prices, etc. (e.g. paragraphs [0017]-[0018], [0024] and [0054]-[0056]).  In particular, Billings indicates that 
“In accordance with yet a further embodiment of the invention, a method and system are provided that enables determination of an optimum set point, or target, for inputs and outputs to maximize output while achieving maximum efficiency in order to conserve resources and reduce costs.” (paragraph [0017])

“One aspect of this embodiment of the invention is modifying the optimum set point to accommodate the manufacturing cost of the product, defect rate of output based on changes in input, and the selling price of the product.  A larger percentage of "bad" products can be produced if the selling price of the product is substantially higher than the manufacturing cost of the product.  Conversely, the allowable percentage of "bad" product will need to be reduced as the manufacturing cost of the product approaches the selling price of the product.” (paragraph [0018]).

Billings even further more specifically suggests for one of the example applications involving thickness, bond and temperature measurements that 
“The thickness measuring equipment 16 generates a thickness signal that is received by a process controller 18 (labeled "3") in order to validate the operator's defined product parameters that have been previously determined and stored in the process controller 18.  The thickness measurement can also be used to automatically change the grading parameters within the process controller 18.” (paragraph [0067]), and that


device for an operator to further inspect and adjust or control the process.  In another embodiment, a heat sensor system, preferably an infrared thermometer is used to measure the temperature of the product 12, which is fed back to the controller 18.  The controller 18 is configured to compensate for temperature changes by modifying the grading parameters based on temperature.” (paragraph [0068]).  

Optimization which would involve validating (and thus verifying) and in some cases modifying the grading or quality threshold parameters used in the process is therefore suggested and would have been obvious to include in any manufacturing process control system including in building/curing tires.  As the goal of basic process optimization is in part to produce more acceptable products (thereby lowering costs), it would have been readily apparent and obvious that the modification of at least one of the parameters being measured would or should be to produce products with acceptable quality values in subsequent runs.  Further, recognizing the impact of bladder condition/defects on final tire quality/defects and the desire to achieve lower costs by using the bladder for as many cure cycles as possible (as suggested by Cole) and that the optimum set points or targets for the inputs (e.g. bladder condition/defects) and outputs (cured/molded tire defects) in a process can be modified to accommodate costs, defect rates, selling prices, etc. (as suggested by Billings), feedbacking the assignment of the quality index from the obvious final cured/molded tire inspection to validate/verify and in some cases modify the quality assignments for the parameter(s) (including upgrading a previously determined discard or acceptable with reserve tire to acceptable status) would have represented obvious process optimizations to achieve a desired 
	As to the subsequent quality index for the defect in the cured/molded tire having both a discard and reserve threshold, Fujisawa et al. ‘149 broadly references an acceptability determination but does not further characterize the thresholds.  Kimijima references selecting whether the tire has passed or e.g. requires repairs (col. 5, lines 1-13), thereby seemingly suggesting that there is some threshold where a tire may be acceptable with reservations (i.e. pending repairs) but further specifics are not provided.  Billings amply evidences an understanding of the ordinary artisan that quality levels for parameters have specification limits and that values outside these limits are unacceptable or defective (note the entire reference, this relationship even being illustrated graphically in fig. 1, it further being noted that defective levels are contemplated in the process – e.g. paragraph [0016]).  Billings also indicates that defects can lead to “downgraded” output or scrap or discarded output (e.g. paragraph [0012], [0057]) and further that the parameter measurements can be used to “grade the product” (e.g. paragraph [0068]), thereby suggesting different quality thresholds.  Further, in view Flament et al. (esp. paragraph [0053]), it would have been particularly obvious in a tire making operation to assign at least three quality levels or grades, including a discard level, to the tire quality parameters being measured as claimed.  In particular, Flament et al. is also directed to assessing and controlling quality characteristic parameters in tire building and suggests that “[f]or example, such quality characteristic may correspond to a grade (A, B, C, D, F), a label (e.g., acceptable or unacceptable for delivery to a customer) or any other quality characteristic…” (paragraph [0053]).  Thus, again, in view Billings, Flament et al. and Kimijima and/or Fujisawa 
	Further, although Cole alone was considered to suggest processing in which the initial parameter (chamber cycles/integrity) has two quality thresholds, it likewise additionally would have been obvious to include plural thresholds for this initial parameter to achieve/assign different grades or levels of quality in light of the grading teachings of Billings and Flament for only expected and predictable results that accompany a process in which different grades of quality can be assigned.
A method as defined in claim 113 would therefore have been obvious.
	Fujisawa (JP ‘297) has been optionally applied as an additional/alternative teaching for detecting the further parameter, Fujiwara (JP ‘297) teaching a method for determining the quality and replacement time of a tire curing bladder by a process in which the replacement time of the bladder can be determined at the same time as the inner surface of the tire is inspected (paragraph [0030]), this replacement time determination being done by detecting and characterizing the extent or size of defects in the tire and comparing them with thresholds to determine when the bladder is in need of replacement.  To detect a further parameter such as the cured/molded tire inner surface defects and assign a quality index by comparison with a threshold would therefore have been an obvious additional manner, consistent with the Cole teachings of getting as much life as possible from the bladder, to help assure that the bladder is usable for as many cures as possible.  Feedback of this subsequent quality index assignment to verify and in some case modify the quality indexes would have been obvious in light of Billings 
	As to claim 114, for the reasons already detailed above, it would have been obvious to modify the set point/thresholds for the parameters so that the quality index of an initial parameter that previously was less than fully acceptable is subsequently fully acceptable.  In particular, again, as the goal of basic process optimization is in part to produce more acceptable products (thereby lowering costs), it would have been readily apparent and obvious that the modification of at least one of the parameters being measured would or should be to ideally produce products with acceptable quality values in subsequent runs, especially when such a modification would be motivated by an optimum threshold modified to adjust to different 
	As to claim 115, Fujisawa (‘149) teaches an automatic camera/image based, and thus visual, control (paragraphs [0002]-[0029]) and Kimijima teaches a visual control (col. 5, lines 1-13) connected to a host computer (12) and thus at least partially automated.  Fujisawa (JP ‘297) likewise teaches an automatic camera/image based, and thus visual, control (Fig. 2).  Feedbacking the results of the visual inspection of the cured/molded tire would have been obvious for the reasons already discussed with respect to claim 113.  As to claim 116, as whether the visual control for a cured/molded tire will operate depends in part on whether the quality index of the initial parameter is acceptable, it would operate as a function thereof.  Additionally, following the teachings of Fujisawa (JP ‘297), the visual control would operate depending in part on the tentatively determined quality index (paragraph [0028]).  As to claim 117, the cameras, computers etc. would constitute instrumented control.  As to claim 118, use of either or both manual and/or automated visual control of tire processing is well known - Cole is exemplary (paragraphs [0047]-[0048]).  Further, visual inspection of the molded/cured tires is well known as taught by the Fujisawa references as well as Kimijima.  Recognizing that manual and automated control are known alternatives in this art as taught by Cole, to conduct this visual inspection at least partially manually would have been obvious and provide only the expected and predictable results, it further being noted that Kimijima even seems to contemplate at least partial manual visual control in the visual inspection process given the suggestion for recording in the terminal 10D based on a chart (col. 5, lines 1-13; note also col. 4, lines 41-46 with respect to how data can be manually entered into the terminals).  As to claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
July 31, 2021